Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The application of Yang Li for intelligent Sensing Device and Sensing System filed 10/23/19 has been examined. Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-13, the claim fail to define a AP and STA mode, TCP connection and TCP command.

Claim 14 recites the limitation of a plurality of intelligent devices mention above, the examiner is unable able to determine what claimed limitations of intelligent sensing device is been referenced because claimed 14 is considered an independent claim and therefore does not include limitation of other claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. US Patent Application Publication 20150237460 in view of Park et al. US Patent Application Publication 20140197946.


            Regarding claims 1 and 14, Goyal teaches an intelligent sensing device, comprising a sensor unit provided with a plurality of sensors (418), a wireless communication module (406) connected with a data platform (paragraph 031), a memory module (410) and a processing module (412), wherein the processing module is connected with the sensor unit, the wireless communication module and the memory module (fig. 4);

the sensor unit includes at least two of a temperature sensor, a humidity sensor, an ambient light sensor, a magnetic field sensor, an acceleration sensor and a vibration sensor (paragraph 042), 

and the wireless communication module at least includes a WIFI chip (paragraph 042); and

the processing module acquires a motion condition of a user by means of a preset detection algorithm according to a detection result of the acceleration sensor (paragraph 030). Goyal is silent on teaching the sensing device has multiple different modes corresponding to different preset detection algorithms, and 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Goyal as disclosed by Park because such modification provide for an improved sensory device over the system of Goyal by providing a more flexible and adaptable monitoring system.

	Regarding claim 2, Goyal teaches the intelligent sensing device include a light intensity sensor (paragraph 030) and the sensing device and further comprises a USB interface conversion module (paragraph 036), voltage conversion module and voltage stabilizing mode (voltage is converted from external source such as RF signal, paragraph 034) and the processor (504) inherently include a clock circuitry. Goyal is silent on teaches a mode conversion switch. Park in an analogous art teaches a mode conversion switch (paragraph 061).
          It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Goyal as disclosed by Park because such modification provide for an improved sensory device over the system of Goyal by providing a more flexible and adaptable monitoring system. 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. US Patent Application Publication 20150237460 in view of Park et al. US Patent Application Publication 20140197946 and further in view of MCBridge et al. US Patent Application Publication 20060191318.


Regarding claim 3, Goyal teaches obtaining sensory data and transmitting the sensory data to external devices (paragraph 031) but is silent on teaching the memory structure for storing sensory data.
Park in an analogous art teaches the processing module saves received sensor data output by the sensor unit by means of memory structures, each said memory structure contains a plurality of pieces of data which are separated by separators, and each said piece of data includes sensor data and corresponding sensor data reception timestamp information and sensor type information (paragraph 025,049).Goyal in view of Park is not explicit in teaching the memory structure include sensory type information. McBridge in an analogous art teaches storing sensor data information and the data sensor information include sensor type information (paragraph 07).
	It would have been obvious to one of ordinary skill in the art to modify the system of Goyal as disclosed by Park in view of McBridge at the time of the invention  because such modification provide and efficient means of organizing sensor data for processing and presentation to the user. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. US Patent Application Publication 20150237460 in view of Park et al. US Patent Application Publication 20140197946 in view of MCBridge et al. US Patent Application Publication 20060191318 and further in view of Schechter US Patent Application Publication 20130311140.
          Regarding claim 4, Goyal in view of Park in view of McBridge is silent on teaching the received sensor data output by the sensor unit, the processing module carries out CRC on the sensor data, saves sensor data passing CRC, and reads CRC error values corresponding to sensor data not passing CRC. Schechter in an analogous art teaches teaching the received sensor data output by the sensor unit, the processing module carries out CRC on the sensor data, saves sensor data passing CRC, and reads (detect) CRC error values corresponding to sensor data not passing CRC (paragraph 0125).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Goyal in view of Park in view of McBridge as disclosed by Schechter because such modification improves the reliability of the system by detecting and correcting transmission errors.



 Allowable Subject Matter
Claim 5-6 and 8-10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5-6, the prior art of record is silent on teaching the processing module runs a watchdog monitoring program at the same time; and the data platform is able to send instructions to the sensing device, and the sensing device sends operation information for deleting all instruction queues to the data platform so as to refuse to receive new instructions.
Regarding claim 6, the prior art of record is silent on teaching the processing module is a processor integrally provided with an AD sampling circuit, wherein the AD sampling circuit includes a first division resistor and a second division resistor which are connected in series, and one terminal of the second division resistor is grounded when the AD sampling circuit carries out sampling and is not grounded when the AD sampling circuit does not carry out sampling.
Regarding claims 8-9, the prior art of record is silent on teaching the preset detection algorithm at least includes a peak detection algorithm and a dynamic threshold detection algorithm and the peak detection algorithm as claimed
Regarding claim 10, the prior art of record is silent on teaching the sensing device is provided with a voiceprint recognition device; the user broadcasts WIFI configuration information by means of voiceprints, and the voiceprint recognition device analyzes and recognizes the voiceprints and then converts the voiceprints into the corresponding WIFI configuration information.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683